Van Dusen, J.,
The Auditing Judge has found that the decedent, Mary M. Fuegel, received a conveyance of real estate from her mother, who is now also dead, upon an oral promise that when she sold the property she would give half of the proceeds to her sister Annie. The sale took place, and the claim for half of the proceeds has been allowed. The exceptions complain that these findings go beyond the evidence. We have, therefore, read the testimony with particular care, and do not find the complaint well founded.
It is true that there is no testimony which brings Mary and her mother together in any interview in which Mary makes the promise to her mother. The evidence is entirely as to Mary’s admissions. But at or about the time when she received the conveyance she admitted she had made such a promise to her mother. This is corroborated by subsequent admissions as to Annie’s interest, of unusually full and varied character, going down to a time after the sale of the property. The conveyance was the consideration for this promise, and what is quoted by the exceptant from McCloskey v. McCloskey, 205 Pa. 491, as to the ineffectiveness of a bare subsequent admission without any consideration does not apply to the present case.
*455The statute of frauds does not apply to this ease because the trust relates to the proceeds of the real estate and not to the real estate itself: McBride, Administratrix, v. Western Pennsylvania Paper Co., 263 Pa. 345.
The trust was not to be performed until Mary sold the property. Annie could take no action until that event occurred, and, hence, her claim is not barred by the statute of limitations. The exceptions are dismissed.
Lamorelle, P. J., did not sit.